Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark one) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52165 SAN JOAQUIN BANCORP (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 20-5002515 (I.R.S. Employer Identification No.) 1000 Truxtun Ave, Bakersfield, California (Address of principal executive offices) (Zip Code) (661) 281-0360 (Registrants telephone number, including area code) Common Stock (no par value) (Securities registered pursuant to section 12(g) of the Act) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨ No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨ No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ The aggregate market value of the Common Stock held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and average ask price of such common equity, as of the last business day of the registrants most recently completed second fiscal quarter was approximately $70,277,302. Shares of Common Stock held by each executive officer and director of the registrant have been excluded, in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares outstanding of Common Stock was 3,936,529 as of March 11, 2009. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement relating to the registrants Annual Meeting of Shareholders, to be held May 26, 2009, are incorporated by reference in Items 10, 11, 12, 13, and 14 of Part III to the extent described therein. EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A amends the Company's Annual Report on Form 10-K for the year ended December 31, 2008, filed with the Securities and Exchange Commission on March 16, 2009. This Amendment is being filed solely to correct an inadvertent error in Item 6, Selected Financial Data and to include information about the Companys executive officers and code of ethics in Item 10, Directors, Executive Officers and Corporate Governance, which was inadvertently omitted. In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Form 10-K/A under Item 15 of Part IV hereof. This Amendment No. 1 on Form 10-K/A does not modify or update the disclosures set forth in the Original Filing, including the financial statements and notes to the financial statements set forth in the 2008 Form 10-K, other than as described above. PART II ITEM 6. SELECTED FINANCIAL DATA The following table presents selected financial information, including share and per share information. The selected financial and other data as of and for the five years ended December 31, 2008 is derived in part from the audited Consolidated Financial Statements of the Company presented elsewhere in this annual report on Form 10-K. The selected financial data set forth below should be read in conjunction with, and is qualified in its entirety by, the Consolidated Financial Statements of the Company, including the related notes included elsewhere herein. At December 31, (data in thousands, except per share data) Total Assets $ 936,008 $ 868,728 $ 748,930 $ 627,098 $ 496,746 Cash & Due from banks 31,607 26,209 31,869 24,355 24,082 Federal Funds Sold 520 - 4,250 1,700 - Securities available-for-sale 6,335 6,433 7,072 2,428 2,494 Securities held-to-maturity 89,177 106,858 140,822 167,636 122,912 Total Loans, gross 774,512 700,068 537,761 408,950 326,879 Allowance for loan losses 15,537 9,268 8,409 7,003 5,487 Deferred loan fees 1,514 1,610 1,353 1,550 1,023 Investment in real estate 513 577 643 710 686 Total deposits 767,458 716,073 642,654 575,533 442,976 Federal funds purchased and securities sold under agreements to repurchase - 8,663 FHLB Advances 48,400 61,800 32,200 - - Long-term debt and other borrowings 17,076 17,087 17,098 6,797 6,805 Total shareholders' equity 56,372 55,428 45,866 39,192 33,110 Selected Statement of Operations Data: Interest income $ 51,491 $ 55,657 46,528 32,269 22,055 Interest expense 18,211 25,312 17,828 9,046 3,615 Net interest income before provision for loan losses 33,280 30,345 28,700 23,223 18,440 Provision for loan losses 16,644 900 1,730 1,200 1,200 Net interest income after provision for loan losses 16,636 29,445 26,970 22,023 17,240 Noninterest income 3,482 3,128 3,075 2,711 3,070 Noninterest expense 17,484 16,222 15,205 13,368 11,427 Income before taxes 2,634 16,351 14,840 11,366 8,883 Income tax expense 165 6,933 6,366 4,742 3,475 Net income 2,469 9,418 $ 8,474 $ 6,624 $ 5,408 Share Data: Net income per share (basic) $ 0.63 $ 2.43 $ 2.22 $ 1.76 $ 1.45 Net income per share (diluted) $ 0.61 $ 2.31 $ 2.08 $ 1.65 $ 1.36 Book Value per share $ 14.32 $ 14.25 $ 11.96 $ 10.37 $ 8.86 Cash dividend per share $ 0.27 $ 0.25 $ 0.22 $ 0.20 $ 0.18 Weighted average common shares outstanding 3,929,879 3,207,021 3,159,819 3,110,345 3,079,877 Period end shares outstanding 3,936,529 3,214,838 3,169,293 3,123,542 3,087,395 1) Reflects the effect of the 10% stock dividend paid on March 17, 2008. 2) Shareholders' equity divided by shares outstanding 1 At December 31, Key Operating Ratios: Performance ratios: Return on Average Equity 4.21% 18.76% 19.48% 18.43% 17.69% Return on Average Assets 0.28% 1.21% 1.26% 1.18% 1.17% Net interest spread 3.38% 3.12% 3.47% 3.70% 4.06% Net interest margin 4.01% 4.20% 4.60% 4.51% 4.43% Efficiency ratio 47.56% 48.46% 47.85% 51.55% 53.12% Net loans (6) to total deposits 98.70% 96.25% 82.16% 69.57% 72.32% Dividend payout ratio 42.86% 10.11% 9.84% 11.34% 12.50% Average shareholders' equity to average total assets 6.60% 6.45% 6.45% 6.41% 6.64% Asset Quality Ratios: Nonperforming and restructured loans to total loans 5.76% 0.73% 0.03% 0.18% 0.63% Nonperforming and restructured assets to total loans and OREO 5.76% 0.73% 0.15% 0.35% 0.84% Net charge-offs to average total loans 1.41% 0.01% 0.07% 0.17% 0.17% Allowance for loan losses to total loans 2.01% 1.33% 1.57% 1.72% 1.68% Allowance for loan losses to nonperforming and restructured loans 34.89% 182.87% 5496.08% 963.27% 267.53% Capital Ratios: Tier 1 capital to adjusted total assets 7.68% 8.05% 8.24% 6.44% 6.66% Tier 1 capital to total risk weighted assets 8.27% 8.49% 9.16% 8.03% 8.68% Total capital to total risk weighted assets 10.25% 10.43% 11.37% 10.51% 11.50% 1) Net income divided by average shareholders' equity. 2) Net income divided by average assets. 3) Dollar weighted average interest income yield less dollar weighted average interest expense rate. 4) Net interest income divided by average interest-earning assets. 5) Noninterest expense as a percentage of the sum of net interest income before provision for loan losses and noninterest income excluding securities gains and losses. 6) Total gross loans less the allowance for loan losses, deferred fees and related costs. 7) Dividends declared per share as a percentage of net income per share. 8) Nonperforming loans consist of nonaccrual loans and loans past due 90 days or more and still accruing. 9) Nonperforming assets consist of nonperforming and restructured loans and other real estate owned (OREO). 2 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Information about our Directors is incorporated by reference from the information contained under the captions Board of Directors and Committees and Proposal 1  Election of Directors in our Proxy Statement for the 2009 Annual Meeting. Information about compliance with Section 16(a) of the Exchange Act is incorporated by reference from the discussion under the heading Section 16(a) Beneficial Ownership Reporting Compliance in our Proxy Statement for the 2009 Annual Meeting. Our Proxy Statement for the 2009 Annual Meeting will be filed pursuant to Regulation 14A of the Exchange Act. Executive Officers The executive officers of San Joaquin Bancorp and San Joaquin Bank serve at the pleasure of the Board of Directors and are subject to annual appointment by the Board at its first meeting following the Annual Meeting of Shareholders. It is anticipated that each of the executive officers listed below will be reappointed to serve in such capacities at that meeting. Name of Executive Bruce Maclin Position Mr. Maclin, age 67, has served as the Chairman of the Board of Directors and Chief Executive Officer of Bancorp since 2006. He has been the Chairman of the Board of the Bank since 1980 and has served in an executive capacity since 1995. Mr. Maclin graduated from University of California at Berkeley (A.B. 1964) and the University of California at Berkeley School of Law (Boalt Hall) (J.D. 1967). Bart Hill Mr. Hill, age 59, has served as a Director and the President of Bancorp since 2006. He has been the Banks President and Chief Executive Officer and served as a member of the Banks Board of Directors since 1987. Mr. Hill earned a B.A. in Economics at University of California, Santa Barbara, and an M.S. in Agriculture Economics at University of California, Davis. Mr. Hill serves as a member of the board of directors of The Bakersfield Californian . Stephen M. Annis Mr. Annis, age 61 , has been the Executive Vice President, Chief Financial Officer and Corporate Secretary of Bancorp since 2006. He has been employed by the Bank since 1986 and currently serves as the Banks Executive Vice President, Chief Financial Officer and Corporate Secretary. Mr. Annis graduated Magna Cum Laude from Pepperdine University, earning a Bachelors degree in Administrative Science and Masters degree in Business Administration. Mr. Annis also holds a California Community College Instructors Credential in Business and Industrial Management. In June 2001, Mr. Annis was awarded the Certified Risk Professional (CRP) designation conferred by The Bank Administration Institute. John Ivy Mr. Ivy, age 63, has been employed by the Bank since 1982 and currently serves as the Banks Executive Vice President and Chief Credit Officer. Mr. Ivy received his B.A. in Economics from University of California, Los Angeles. The Bancorp has adopted a Code of Ethics (as defined in Item 406 of Regulation S-K of the Securities Act of 1933) that is applicable to its senior financial officers including its chief executive officer, chief financial officer, and principal accounting officer. This Code of Ethics has been filed as Exhibit 14.1 to this Annual Report on Form 10-K. 3 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a) The following documents are filed as part of this Annual Report on Form 10-K: (1) Financial Statements . See index to financial statements in Item 8. (2) Financial Statement Schedules. All financial statement schedules as required by Item 8 and Item 15(d) of Form 10-K have been omitted because the information requested is either not applicable or has been included in the Consolidated Financial Statements or notes thereto. (3) Exhibits. The exhibits listed under Item 15(b) hereof are filed or furnished with, or incorporated by reference into, this Annual Report on Form 10-K. (b) Exhibits Exhibit Number Description of Exhibit 2.1 Agreement and Plan of Reorganization dated May 9, 2006. (Incorporated by reference from exhibit 2.1 filed with Form 10-K filed on March 16, 2007). 3.1 Articles of Incorporation of the Registrant. (Incorporated by reference from exhibit 3.1 filed with Form 8-K 12(g)3 filed on August 4, 2006). 3.2 Bylaws of the Registrant (Incorporated by reference from exhibit 3.2 filed with Form 8-K 12(g)3 filed on August 4, 2006). 3.2(a) First Amendment of the Bylaws of the Registrant dated November 21, 2006. (Incorporated by reference from exhibit 3.2(a) filed with Form 10-K filed on March 16, 2007) 4.1 Specimen Common Stock Certificate of the Registrant. (Incorporated by reference from exhibit 4.1 filed with Form 8-K 12(g)3 filed on August 4, 2006). 4.2 Indenture, dated as of September 1, 2006, between San Joaquin Bancorp and Wilmington Trust Company, as Trustee (Incorporated by reference from exhibit 10.1 filed with Form 8-K filed on September 6, 2006) 4.3 Instruments defining the rights of Security Holders, Including Indentures. Pursuant to Securities and Exchange Commission Reg. §229.601(b)(4)(iii)(A), the Registrant agrees to furnish a copy of the following instruments to the Securities and Exchange Commission upon request: (i) Purchase Agreement by and between Registrant and NBC Capital Markets Group, Inc., dated April 5, 2004; (ii) Indenture by and between Registrant and Wilmington Trust Company, as trustee, dated April 5, 2004; (iii) First supplemental indenture dated July 28, 2006 to the indenture dated as of April 5, 2004, between San Joaquin Bank and Wilmington Trust Company, as trustee; and (iv) Form of $6,000,000 Floating Rate Subordinated Note due 2019 dated April 5, 2004. 10.1* San Joaquin Bancorp 2008 Stock Incentive Plan (incorporated herein by reference to Appendix C of the Registrants Definitive Proxy Statement on Schedule 14A, filed April 16, 2008) 10.2* San Joaquin Bancorp Stock Option Plan. (Incorporated by reference from exhibit 10.1 filed with Form 10-K filed on March 16, 2007) 4 Exhibit Number Description of Exhibit 10.3* San Joaquin Bancorp 1999 Stock Incentive Plan. (Incorporated by reference from exhibit 10.2 filed with Form 10-K filed on March 16, 2007) 10.4* First amendment to the San Joaquin Bancorp 1999 Stock Incentive Plan. (Incorporated by reference from exhibit 10.3 filed with Form 10-K filed on March 16, 2007) 10.5* Amended and Restated Executive Salary Continuation Agreement dated June 18, 2004 between San Joaquin Bank and Bruce Maclin (Incorporated by reference from exhibit 99.11 filed with Form 8-K 12(g)3 filed on August 4, 2006). 10.5(a)* First Amendment to Amended and Restated Executive Salary Continuation Agreement dated December 19, 2006 between San Joaquin Bancorp and Bruce Maclin. (Incorporated by reference from exhibit 10.6(a) filed with Form 10-K filed on March 16, 2007) 10.5(b)* Second Amendment to Amended and Restated Executive Salary Continuation Agreement dated December 29, 2008 between San Joaquin Bancorp and Bruce Maclin. 10.6* Amended and Restated Executive Salary Continuation Agreement dated June 18, 2004 between San Joaquin Bank and Bart Hill (Incorporated by reference from exhibit 99.12 filed with Form 8-K 12(g)3 filed on August 4, 2006). 10.6(a)* First Amendment to Amended and Restated Executive Salary Continuation Agreement dated December 19, 2006 between San Joaquin Bancorp and Bart Hill. (Incorporated by reference from exhibit 10.7(a) filed with Form 10-K filed on March 16, 2007) 10.6(b)* Second Amendment to Amended and Restated Executive Salary Continuation Agreement dated December 29, 2008 between San Joaquin Bancorp and Bart Hill 10.7* Amended and Restated Executive Salary Continuation Agreement dated June 13, 2003 between San Joaquin Bank and Stephen Annis (Incorporated by reference from exhibit 99.13 filed with Form 8-K 12(g)3 filed on August 4, 2006). 10.9(a)* First Amendment to Amended and Restated Executive Salary Continuation Agreement dated December 19, 2006 between San Joaquin Bancorp and Stephen Annis. (Incorporated by reference from exhibit 10.8(a) filed with Form 10-K filed on March 16, 2007) 10.7(b)* Second Amendment to Amended and Restated Executive Salary Continuation Agreement dated January 25, 2007 between San Joaquin Bancorp and Stephen Annis. (Incorporated by reference from exhibit 10.8(b) filed with Form 10-K filed on March 16, 2007) 10.7(c)* Third Amendment to Amended and Restated Executive Salary Continuation Agreement dated December 30, 2008 between San Joaquin Bancorp and Stephen Annis. 10.8* Amended and Restated Executive Salary Continuation Agreement dated June 11, 2003 between San Joaquin Bank and John W. Ivy (Incorporated by reference from exhibit 99.14 filed with Form 8-K 12(g)3 filed on August 4, 2006). 10.8(a)* First Amendment to Amended and Restated Executive Salary Continuation Agreement dated December 19, 2006 between San Joaquin Bancorp and John Ivy. (Incorporated by reference from exhibit 10.9(a) filed with Form 10-K filed on March 16, 2007) 5 Exhibit Number Description of Exhibit 10.8(b)* Second Amendment to Amended and Restated Executive Salary Continuation Agreement dated January 25, 2007 between San Joaquin Bancorp and John Ivy. (Incorporated by reference from exhibit 10.9(b) filed with Form 10-K filed on March 16, 2007) 10.8(c)* Third Amendment to Amended and Restated Executive Salary Continuation Agreement dated December 30, 2008 between San Joaquin Bancorp and John Ivy. 10.9* Change in Control Agreement dated January 28, 1999 between San Joaquin Bank and Bruce Maclin (Incorporated by reference from exhibit 99.15 filed with Form 8-K 12(g)3 filed on August 4, 2006). 10.9(a)* First Amendment to Change in Control Agreement dated June 7, 2001 between San Joaquin Bank and Bruce Maclin (Incorporated by reference from exhibit 99.16 filed with Form 8- K12(g)3 filed on August 4, 2006). 10.9(b)* Second Amendment to Change in Control Agreement dated April 30, 2003 between San Joaquin Bank and Bruce Maclin (Incorporated by reference from exhibit 99.17 filed with Form 8-K 12(g)3 filed on August 4, 2006). 10.10* Change in Control Agreement dated January 28, 1999 between San Joaquin Bank and Bart Hill (Incorporated by reference from exhibit 99.18 filed with Form 8-K 12(g)3 filed on August 4, 2006). 10.10(a)* First Amendment to Change in Control Agreement dated June 7, 2001 between San Joaquin Bank and Bart Hill (Incorporated by reference from exhibit 99.19 filed with Form 8-K 12(g)3 filed on August 4, 2006). 10.10(b)* Second Amendment to Change in Control Agreement dated April 30, 2003 between San Joaquin Bank and Bart Hill (Incorporated by reference from exhibit 99.20 filed with Form 8- K12(g)3 filed on August 4, 2006). 10.11* Change in Control Agreement dated June 7, 2001 between San Joaquin Bank and Stephen Annis (Incorporated by reference from exhibit 99. 12 filed with Form 8-K 12(g)3 filed on August 4, 2006). 10.11(a)* First Amendment to Change in Control Agreement dated April 30, 2003 between San Joaquin Bank and Stephen Annis (Incorporated by reference from exhibit 99.22 filed with Form 8- K12(g)3 filed on August 4, 2006) 10.12* Change in Control Agreement dated June 7, 2001 between San Joaquin Bank and John W. Ivy (Incorporated by reference from exhibit 99.23 filed with Form 8-K 12(g)3 filed on August 4, 2006). 10.12(a)* First Amendment to Change in Control Agreement dated April 30, 2003 between San Joaquin Bank and John W. Ivy (Incorporated by reference from exhibit 99.24 filed with Form 8- K 12(g)3 filed on August 4, 2006). 10.13* Statement relating to the payment of club dues for Executive Officers. (Incorporated by reference from exhibit 99.29 filed with Form 8-K 12(g)3 filed on August 4, 2006). 10.14* Statement relating to the travel and entertainment allowance for Bruce Maclin and Bart Hill. 10.15* Agreement dated December 19, 2008 between San Joaquin bank and Melvin D. Atkinson. (Incorporated by reference from exhibit 10.1 filed with Form 8-K filed on December 23, 2008) 6 Exhibit Number Description of Exhibit 10.16 Agreement dated October 22, 2005 between San Joaquin Bank and Continental Stock Transfer and Trust Company regarding the appointment of Continental Stock Transfer and Trust Company as the Bank's transfer agent. (Incorporated by reference from exhibit 99.27 filed with Form 8-K 12(g)3 filed on August 4, 2006). 10.17 Guarantee Agreement, dated as of September 1, 2006, between San Joaquin Bancorp, as Guarantor, and Wilmington Trust Company, as Guarantee Trustee (Incorporated by reference from exhibit 10.2 filed with Form 8-K filed on September 6, 2006). 10.18 Amended and Restated Declaration of Trust of San Joaquin Bancorp Trust #1, dated as of September 1, 2006. (Incorporated by reference from exhibit 10.3 filed with Form 8-K filed on September 6, 2006) 10.19 Purchase Agreement dated December 21, 2006 between San Joaquin Bancorp and The David R. Wilson Revocable Trust Dated January 26, 1994 (Incorporated by reference from exhibit 10.1 filed with Form 8-K filed on March 12, 2007) 10.20 Purchase Agreement dated August 22, 2007 between Farmersville Village Grove Associates and Pacific West Communities, Inc. (Incorporated by reference from exhibit 10.1 filed with Form 10-Q filed on November 9, 2007) 11.1 Statement re computation of per share earnings (Incorporated by reference from Note 1 and Note 15 to the Consolidated Financial Statements). 12.1 Statements re computation of ratios (Incorporated by reference from Item 8). 14.1 Code of Ethics. (Incorporated by reference from exhibit 14.1 filed with Form 10-K filed on March 16, 2007) 21.1 List of Registrants Subsidiaries. 23.1 Consent of Brown Armstrong Accountancy Corporation with respect to financial statements of the Registrant. 24.1 Power of Attorney (included on signature page). 31.1 Certification of Chief Executive Officer pursuant to Rule 13a  14(a) (17CFR 240.13a-14(a)) and Rule 15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Chief Financial Officer pursuant to Rule 13a  14(a) (17CFR 240.13a-14(a)) and Rule 15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Management contract, compensatory plan, or arrangement. The Company will furnish to shareholders a copy of any exhibit listed above, but not contained herein, upon written request to: San Joaquin Bancorp Corporate Secretary 1000 Truxtun Avenue Bakersfield, California 93301. (c) See Item 15(a)(2) above. 7 SIGNATURES Pursuant to the requirements of sections 13 or 15(d) the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. March 24, 2009 SAN JOAQUIN BANCORP By : /S/ BRUCE MACLIN Chief Executive Officer 8
